 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMartin'ofMississippi,Inc.andUnited FurnitureWorkers-ofAmerica,Local282,, , AFL-CIO.Case 26-CA-1032417March 1987DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOw 30 March 1984 Administrative Law JudgeHoward I. Grossman issued the attached decision.The Respondent filed exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings,' and conclu-sions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Martin ofMississippi, Inc—Coldwater,Mississippi, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.1Chairman Dotson notes that there are no exceptions to the successor-ship finding.William D. Levy, Esq.,for the General Counsel.PhillipMartin,Respondent's president, for the Respond-ent.Ida Leachman,Charging Party's vice president, for theCharging Party.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The original charge was filed on July 28, 1983, and anamended charge on August 16, 1983, by United Furni-tureWorkers of America, Local 282, AFL-CIO (theCharging Party or the Union).' A complaint, amendedcomplaints, and orders consolidating them issued at vari-ous dates in 1983, alleging that Martin of Mississippi, Inc.(Respondent or the Company) and other individuals hadcommitted unfair labor practices within the meaning ofthe National Labor Relations Act (Act). By order datedDecember 6, 1983, the Regional Director for Region 26severed thecasesof the other individuals from the oneinvolving Respondent and, on December 13, 1983, issueda fourth amended complaint, alleging that Respondenthas refused to recognize or bargain with the Union asthe collective-bargaining representative of Respondent's1The Charging Party's nameappears asindicated by it in the chargeswhich it filed, G.C. Exhs1(a) and (c)employees in an appropriate unit, and has refused tosupply information to the Union which is relevant to itsfunction as such representative, in violation of Section8(a)(1) and (5) of the Act.A hearing was conducted before me on this matter onFebruary 1, 1984, in Memphis, Tennessee. On the entirerecord, including a memorandum brief filed by the Gen-eral Counsel, I make the followingFINDINGS OF FACT1. JURISDICTIONRespondent is a Mississippi corporation with an officeand facility at Coldwater,Mississippi,where it is en-gaged in the manufacture of cabinets. Respondent atmu-ally sells and ships, from locations within the State ofMississippi, goods valued in excess of $50,000 directly topoints outside the State of Mississippi, and annually pur-chases and receives, within the State ofMississippi,goods valued in excess of the same amount directly frompoints outside the State of Mississippi. The pleadings asamended at the hearing establish, and I find, that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. 'II.THE LABORORGANIZATION INVOLVEDThe pleadingsas amendedat the hearing establish, andI fmd, that the Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Factual Summary1.Hill & Son Manufacturing Co.There is no dispute about the relevant facts in thiscase. In May 1979, the Union was certified as the exclu-sive collective-bargaining representative of the produc-tion and maintenance employees of C & R Cabinet Cor-poration, then manufacturing cabinets in Memphis, Ten-nessee.In December 1980, C & R entered into a 2-yearcollective-bargaining agreement with the Union as therepresentative of its production and maintenance employ-ees. The principals in C & R were Calvin and Ruby Hill.The Hills were thereafter divorced, and the Memphis op-eration was closed down in December 1981, during theterm of the collective-bargaining agreement.The business reopened in February 1982 in Coldwater,Mississippi, by Calvin Hill, under thenameof Hill & SonManufacturing Co. For legal and financial reasons notmaterial,Ruby Hill joined her former husband in thebusiness, and operated it in Coldwater under the name ofCalvin Hill and Ruby Hill d/b/a Hill & Son Manufactur-ing Co. Except for a brief hiatus, there was no change inthe principles of the business. In essence, the businessmoved to a different location and changed its name.The Union received and processed grievances fromemployees of Hill & Son under the contract which itheld with C & R, and otherwise applied the terms of thatcontract to Hill & Son, The contract expired in Decem-ber 1982.283 NLRB No. 42 MARTIN OFMISSISSIPPI259On August 23, 1983, the Regional Director for Region26 issued a third amended complaint in Cases 26-CA-10124, 26-CA-10258, 26-CA-10207, and in the instantcase, in which he alleged that Hill & Son had committeda variety of unfair labor practices beginning in late 1982,including violations of Section 8(a)(1), (3), and (5) of theAct. The complaintalleges,inter alia, that Hill & Sonengaged in unlawful refusals to bargain in 1982, and thatRespondent Martin did so in July 1983. Thereafter, Hill& Son entered into a formal settlement agreement. Thestipulation provides that the Union remained the collec-tive-bargaining representative of Hill & Son employeesuntil July 1, 1983, when Hill & Son ceased operation(G.C. Exh. 2, p. 4). As indicated, above, the Regional Di-rector severed the Hill & Son cases, and issued a fourthamended complaint, involving only Respondent.Hill& Son continued operating in Coldwater untilJune 24, 1983, the beginning of the normal vacationperiod.Ruby Bryant, formerly Ruby Hill, testified thatshe and Calvin Hill could not work together and, ac-cordingly, decided to go out of business.2.Respondent's purchase of Hill's assetsPhilipMartin was a partner in a Florida firm whichwas one of the largest customers of Hill & Son. He vis-itedHill & Son in the first half of 1983, and Respondentwas incorporated in June of that year. On July 1, 1983,Respondent purchased the machinery and other equip-ment of Hill & Son. Martin knew that the employees ofHill & Son were represented by a union prior to the pur-chass.3.Respondent's operation of the businessA few days after the transaction, Martin placed an adin a local newspaper stating that Respondent had pur-chased the assets of Hill & Son, and would be taking ap-plications for employment. He received about 200 appli-cations.Martin hired Thurman Morgan, 2 Hill & Son'sformer plant manager, and utilized his advice in thehiring of employees. Morgan's recommendations in someinstances were based on his knowledge of the applicant'swork for Hill & Son. Martin also hired two other formersupervisors of Hill & Sons and gave them similar statusin his company.Respondent began operations on July 12, 1983. On thatdate it had 19 employees, all but one of whom had beenemployees of Hill & Son. Most of them were hired onJuly 8.4 A tabulation of employees from July 1983 untilthe date of the hearing, including employee turnover,shows a total of 38 employees, 25 of whom had previ-ously been employees of Hill & Son.5Respondent began and continues to do business exclu-sively at the same location in the same two buildings asthose used by Hill & Son. Martin is a lessee of RubyBryant, formerly Ruby Hill. The Company uses the Hill2The parties stipulated that Morgan was Respondent's plant superm-tendent from July I to September 30, 1983, and was a supervisor withinthe meaning of the Act.a Tommy Street and William Jackson.4G.C Exh.3 and stipulation of the parties5 Ibid.& Son post office box and telephone numbers. It utilizesmost of the machinery purchased from Hill & Son, andhas not purchased any significant new equipment. Thebill of sale with Hill & Son gave Respondent the right toutilize the trade name "Hill and Son Manufacturing" for180 days, and Respondent retained this lettering on itstrucks and trailers for several months after the purchase,in deliveries to customers.Martin testified about the process of manufacturingcabinets, and stated that there has been no essential dif-ference between the process utilized by Hill & Son andthat utilized by Respondent. There is some similarity be-tween the Hill & Son job classifications and those of Re-spondent.6 Martin asserted that, similarities exist through-out the cabinet manufacturing industry. Variations in"styles" of cabinets were described by Martin, such asdifferences in wood, finish, appearance, etc. Respondenthas introduced a few new styles, but continues toproduce many styles previously manufactured by Hill &Son.When Respondent started production on July 12, itsold to all or almost all of Hill & Son's customers. Al-though there is evidence of new "prospects," the recordis unclear about the number, if any, of Respondent's newcustomers.4.The Union's demands and the Company'sresponsesThe pleadings as amended at the hearing establish that,on July '11, 1983, the Union requested that Respondentbargain with it as the representative of the Company'sproduction and maintenance employees. The pleadingsfurther establish that Respondent denied these requestsand refused to bargain with the Union.The pleadings as amended also establish that, on July15, 1983, the Union by letter requested 20 items of infor-mation' from Respondent, and that the Company refusedto comply.B. Legal Analysis and ConclusionsInfinal argumentMartin questionedwhether theUnion represented a majority of his employees, Howev-er, under current applicable law, there is a presumptionof majority status flowing from the expired collective-bargaining agreement in this case, and tine General Coun-sel is not required to prove actual majority support,Towne Plaza Hotel,258 NLRB 69, 77 (1981), and author-6G.C. Exhs 3, 7, and 14.7 (a) Biographical data on employees; (b) names, job operations, andpay rates, (c) incentive rates and formulas, (d) average earnings of em-ployees performing on an incentive basis, (e) timestudies of incentive op-erations, (f) job classifications, (g) pay rates and bonus pay for hourlyrated employees, (h) production quotas; (i) description of pension planand group insurance benefits; (j) description of other benefits plans, (k)listof paid holidays and pay rates; (1) copy of rules and regulations, (m)names of products with harmful ingredients and manufacturers; (n) re-ports on monitoring of work areas, (o) information on safety and healthpolicies, (p) copies of material safety data sheets provided by manufactur-ers; (q) copy of fire and evacuation procedures; (i) copies of programsconcerning health, and safety, (s) any documents pertaining to OSHA vio-lations, and (t) vacation schedules and rules of eligibility. 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDity cited therein. In language relevant to the facts in thiscase, the Board has stated as follows:The presumptionappliesnot only toa situationwhere the employer charged with a refusal to bar-gain is itself a party to the preexisting contract, butalso to a successorship situation such as we havehere.The burden of rebutting this presumptionrests, of course, on the party who would do so. It istrue that a labor organization's continuing majoritymay not be questioned during the term of a con-tract.On the other hand, upon expiration thereof,the presumption of majorityarising froma historyof collective bargaining may be'overcome by "clearand convincing proof" that the union did not in factenjoy majority support at the time of the refusal tobargain. At such'time, it is also a valid defense forthe employer to "demonstrate by objective consid-erations that it has some reasonable grounds for be-lieving that the union,has lost its majority status."BarringtonPlaza,185 NLRB 962, 963 (1970),enf. deniedin part on other grounds 470 F.2d 669 (9th Cir. 1972).8The presumption is particularly applicable to the factsin_ this case. Although the Hill & Son contract expired inDecember 1982, this was not due to any fault of theUnion. Indeed, it attempted to bargain with Hill & Sonfor a new contract, but this attempt led to the filling ofcharges, several complaints, and a formal settlementagreement. As noted above, the agreement provides thatthe Union remained the collective-bargaining representa-tive of Hill & Son employees until July 1, 1983, i.e., for aperiod of about 6 months after expiration of the contract.Respondent in this case has not submitted any evi-dence, much less "clear and convincing proof," that theUnion did not enjoy majority status. Nor did Martinsubmit, any "objective considerations" to support his as-serted belief that the Union in fact did not have the ma-jority support of his employees. Accordingly, I find thatthe Union did have the support of a majority of the Hill& Son employees at the time Respondent purchased Hill& Son's assets, and that this support continued thereafter.It is also clear that Respondent is a successor to Hill &Son under current Board law. The Board has recentlyrestated the law on this subject, as follows:In determining whether a purchaser is obligatedto bargain with the exclusive representative of itspredecessor'semployees, the traditional test iswhether there is substantial continuity in the em-ploying enterprise.Where there is such a continuity,the presumption of majoritystatusby the Unionunder the predecessor, such as established by a col-lective-bargaining agreement as here, is not affectedby a change in ownership. The traditional criteriafor this test include whether there has been substan-tialcontinuity in the following: (1) business oper-ations;(2) plant; (3) work force; (4) jobs and work-ingconditions;(5)supervisors;(6)machinery,8 In its conclusion that the Trial Examiner's findings rebut the Board'sreliance on a presumption of majority status, the court noted factors inthat case which are not present herem-equipment,andmethods of production;and (7)productor service.AircraftMagnesium,265 NLRB 1344, 1345 (1982).The factsin this caseshow thatall of these test weremet. Respondent's plant, machinery,and all of its signifi-cant equipment were identical with those of Hill & Son.The business operations remained the same, as did theproduct being manufactured,and most of the customers.AlthoughRespondent did create a few new "styles" ofcabinets,this did not change,the product, which contin-ued to be cabinets.SeeJeffriesLithographCo.,265NLRB 1499 (1983).Nor was there any essential changefrom Hill & Son's former method of production.Finally,when Respondent commenced- operations with 19 em-ployees, all but one were former employees of Hill &Son, in addition to whichRespondenthiredthree of theHill & Son supervisors.Martin's only answer to these facts was the general ar-gumept that such factors are much the same in the entirecabinetmanufacturing industry.No evidence was ad-vanced to support this factual assertion. However, iftrue,itwould not follow'that the Board's criteria forsuccessorshiphave notbeenmet in this proceeding.Rather,the-only logical -conclusion would be"that, in anycase involving the cabinet manufacturing industry, it islikely that such criteriawillbe satisfied.Respondent argues that the hiatus between the timeHill- & Son ceased operations,June 24,and the time thatRespondent began operations,on July 1,2,should negatea finding of successorship.Thiswas the normal vacationperiod, and it is questionable whether the description"hiatus" may appropriately be applied to it. In any event,therewere no changes in operations,and Respondentconducted the hiring of its complement of employees, allbut one of them former Hill & Son employees,within 1week of the time that it purchased the latter's assets.Under almost identical circumstances,the 'Board con-cluded that the hiatus did not overcome the 'otherwiseestablished substantial continuityof theemploying indus-try.AircraftMagnesium,supra at 1346."The fact that the billof""sale between Respondent andHill' k Son recitedonly theformer'spurchaseof assetsdoes not negate a finding of successorship. In similar cir-cumstances,the Board has concluded that a successor-ship relationship was created,despite the factthat thesuccessor only purchaCsed the equipment' of'thepredeces-sor.C.J.B. Industries,'250 NLRB1433,' 1435 (1980). It issettled law that"the controlling factor in successorsiiipcases is not the form of the transfer but whether the em-ploying enterprise remains essentially the same."EastBelden Corp.,239 NLRB 776, 791 (1978),enfd.634 F.2d635 (9th, Cir.1980).9I therefore conclude that Respondent is a successor ofHill & Son ManufacturingCo. It,therefore,had an obli-gation to recognize'and bargainwiththe Union an andsince July 11, 1983, the date ofthe Union'sdemand. Be-cause Respondent admittedly refusedto doso, it therebyviolated Section 8(a)(5) and(1) of the Act.9 See alsoBand-Age, Inc.,217 NLRB 449 (1975),enfd.534 F 2d 1 (1stCir 1976). MARTIN OFMISSISSIPPI261Under applicable Board law, Respondent also had anobligation, beginning July 15, 1983, to supply the Unionwith information required by the latter to fulfill its func-tion as the collective-bargaining representative of Re-spondent's employees. The information requested by theUnion related to the rates of pay, wages, hours of work,and other terms and conditions of employment of Re-spondent's employees, and was therefore required by theUnion to fulfill this function. Inasmuch as the Companyadmittedly refused to supply this information, it againviolated the same sections of the Act.In accordance with my findings above and the entirerecord, I make the followingCONCLUSIONS OF LAW1.Martin of Mississippi, Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.United FurnitureWorkers of America, Local 282,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.-3.All production and maintenance employees em-ployed by Respondent, including city truck drivers, ex-cluding all office clerical employees, over-the-road truckdrivers, guards and supervisors as defined in the Act,constitute an appropriate unit for collective bargainingwithin themeaningof Section 9(b) of the Act.4.United Furniture Workers of America, Local 282,AFL-CIO has been and is the exclusive representative ofall the employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By refusing, on or about July 11, 1983, and at alltimes thereafter, to recognize and bargain collectivelywith the above-named labor organization as the exclusiverepresentative of all its employees in the appropriateunit, and by refusing, on or about July 15, 1983, and atall times thereafter, to supply the aforesaid labor organi-zation with information necessary for it to fulfill its func-tion as the aforesaid exclusive representative, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices 'are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.TIME REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, I shall rec-ommend that it be ordered to cease and desist therefromand, on request, bargain collectively with the Union asthe exclusive representative of all employees in the ap-propriate unit, and supply the Union with informationnecessary for it to fulfill its function as such representa-tive.' °In final argument for the General Counsel stated that,in another case not consolidated with the instant pro-ceeding, the issue had been raised as to whether Re-10 Supra, In. 7.spondent had any obligation to bargain with the Unionover the hiring of its initial work force. Conceding thatthere is no complaint allegation concerning this issue, theGeneral Counsel requests that the remedy include suchan obligation.The General Counsel's request raises issues ' whichwere not litigated in this proceeding, including the ques-tion of whether it was "perfectly clear" that Respondentintended to retain all of Hill & Son's employees." Theevidence in this proceeding is insufficient to establishthat this was Respondent's intention. Accordingly, I shallreject the,General Counsel's request.On the foregoing findings of fact, conclusions of law,and the entire record, I issue the following recommend-ed'2ORDERThe Respondent, Martin of Mississippi, Inc., Cold-water,Missisippi, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Refusing to bargain collectively with United Furni-tureWorkers of America, Local 282, AFL-CIO as theexclusive collective-bargaining representative of employ-ees in the following unit:All production and maintenance employees em-ployed by it, including city truck drivers, excludingalloffice clerical employees, over-the-road truckdrivers, guards and supervisors as defined in theAct.(b)Refusing to supply to the aforesaid Union all infor-mation necessary for it to fulfill its function as the afore-saidbargainingrepresentative,asdescribed[ in theremedy section of this decision.(c) In any like or relatedmannerinterferingwith, re-straining,or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the above-named Unionas the exclusive representative of employees in theabove-described unit with respect to rates of pay,wages,hours, and other terms and conditions of employmentand, if an agreement is reached, embody itin a signedcontract.(b) On request, supply the above-named Union with allinformation necessary for it to fulfill its function as theaforesaid bargaining representative, as described in theremedy section of this decision.11 See, e.g,Boeing Co,214 NLRB 541 (1974), affd. sub mom.Machin-ists Y.NLRB,595 F.2d 664 (D.C. Cir. 1978),Spruce Up Corp,209 NLRB194 (1974).12 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 262DECISIONSOF THE NATIONALLABOR RELATIONS BOARD(c)Post at its Coldwater, Mississippi plant copies ofthe attached-notice marked "Appendix."13 Copies of thenotice, on forms provided by the Regional Director forRegion 26, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withUnited Furniture Workers of America, Local 282, AFL-CIO as the exclusive representative of our employees inthe following unit:All production and maintenance employees em-ployed by us, including city truck drivers, excludingalloffice clerical- employees, over-the-road drivers,guards and supervisors as defined in the Act.WE WILL NOT refuse to supply the above-namedUnion with information which it needs to fulfill its func-tion as the representative of our employees.WE WILL NOT inanylike or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them under Section 7 of the Act.WE WILL bargain with the Union in the unit describedabove, and WE WILL supply them with the needed infor-mation.MARTINOF MISSISSIPPI, INC.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.